At a former day of this term the judgment herein was affirmed. We held that the statement of facts could not be considered because it was filed under an order made by the court after the expiration of the time fixed by the Act of the Thirty-first Legislature. Appellant has filed a motion for rehearing in which the statement is made that the failure to have the statement of facts filed within time was not due to any neglect on his part; that he had within seasonable time made out a statement of facts, presented it to the county attorney, the county attorney failed to agree, and stated that he would prepare a statement of facts in the case. Appellant then presented the statement of facts to the trial judge and insisted that the statement be filed within the time. The court assured his counsel that he would file the statement of facts within time, and that he applied, before the expiration of the time, to said court in vacation to extend the order. The court agreed to do this, and stated to counsel that he had extended the time, but that when he went to examine the order he found that it was made at a time *Page 38 
after the expiration of the time fixed by law. In view of the statement made by counsel for appellant, we have considered the statement of facts, and are of opinion that it fully sustains the judgment of the lower court. The case was tried before the judge without the intervention of a jury, and, therefore, there are no errors of law complained of nor bills of exception to the admission and rejection of testimony. We adhere to our former ruling that the bill of indictment was valid.
The motion for rehearing will therefore be overruled, and it is accordingly so ordered.
Overruled.